Exhibit 24(b)(8.14) FIFTH AMENDMENT TO SELLING AND SERVICES AGREEMENT This Fifth Amendment dated as of April 22, 2009 by and between ING Life Insurance and Annuity Company (formerly Aetna Life Insurance and Annuity Company) (“ING Life”), ING Institutional Plan Services, LLP (“ING Institutional”), ING Financial Advisers, LLC (formerly Aetna Investment Services, Inc.) (“ING Financial”) (collectively “ING”), and AllianceBernstein Investments, Inc. (formerly AllianceBernstein Investment Research and Management, Inc.) (“Distributor”) is made to the Selling and Services Agreement dated as of July 26, 2000 (the “Agreement”) as amended on June August 8, 2007, September 23, 2003, January 1, 2003, and July 1, 2001. Terms defined in the Agreement are used herein as therein defined. WHEREAS, ING Institutional is a limited liability company that provides various recordkeeping and other administrative services to certain Plans; and WHEREAS, the parties wish to add ING Institutional to the Agreement; and WHEREAS, the parties wish to amend certain other provisions of the Agreement, as provided below. NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: 1. ING Institutional is hereby added to the Agreement as an additional recordkeeper, and all provisions relating to ING Life in the Agreement are hereby amended to refer to both ING Life and ING Institutional. The defined term “ING” in the Agreement is hereby amended to include ING Life, ING Institutional, and IFA. 2. Paragraph 2 of the Agreement is hereby deleted in its entirety and replaced with the following: 2. Omnibus Account. The parties agree that up to two omnibus accounts, each held in the name of the Nominee, shall be maintained for those Plan assets directed for investment in the Funds (“Account” or “Accounts"). One such omnibus account may be maintained in connection with Plans for which ING Life is providing various recordkeeping and other administrative services, and the other such omnibus account may be maintained in connection with Plans for which ING Institutional is providing various recordkeeping and other administrative services. Alternatively, one Account may be maintained in connection with Plans for which both ING Life and ING Institutional shall provide such recordkeeping and administrative services. ING Life or ING Institutional, as service agents for the Plans, shall facilitate purchase and sale transactions with respect to the Account in accordance with the Agreement. 3. Paragraphs 4 and 5 of the Agreement are hereby deleted in their entirety and replaced with the following: 4. Servicing Fees: The provision of shareholder and administrative services to the Plans shall be the responsibility of ING Financial, ING Life, ING Institutional, or the Nominee and shall not be the responsibility of Distributor. The Nominee will be recognized as the sole shareholder of Fund shares purchased under this Agreement. It is further recognized that there will be a substantial savings in administrative expense and recordkeeping expenses by virtue of having one shareholder rather than multiple shareholders.
